DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Thomas et al. (US 20120205436 A1, hereinafter “Thomas”)
Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”)
Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) 
Lobuono (US 20080133175 A1, hereinafter “Lobuono”)
Roh et al. (US 20070113140 A1, hereinafter “Roh”) 
Masuda (US 20160003632 A1, hereinafter “Masuda”)
Finn et al. (US 20130009785 A1, hereinafter “Finn”)
Bliss et al. (US 20070208440 A1, hereinafter “Bliss”)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Thomas teaches a data compression method of compressing data including at least one of a character and a number (Thomas [0185]-[0186], where Thomas teaches a data compression method and device for data compression of data including at least one character), the data compression method comprising the steps of: 
converting the data into character string data composed of Os and 1s ((Thomas [0185]-[0188], where Thomas teaches each character in the alphanumeric string may be converted into integer and each converting into binary) ; 
treating, as 1-bit data, each of Os and 1s included in the character string data and arranging the 1-bit data in a data region ((Thomas [0142], [0185]-[0188], where Thomas discloses concatenating the binary bit string to obtain a 32 bit long bitset array); and  
performing lossless compression of the data arranged in the data region by using an image processing method (Thomas [0185]-[0188], where Thomas discloses performing JagTag compression on the resulting binary bitset array).
Thomas fails to explicitly teach wherein arranging the 1-bit data in a data region having a two-dimensional array. 
However, Thomas teaches performing concatenation on the string of binary numbers to yield 32 bit long bitset array ([0057]-[0058]). Hoogendijk further teaches a method for compressing a color image, comprising the steps of: generating a plurality of bitplanes (51, 52, 53), each bitplane comprising a two-dimensional array of binary values; and encoding the plurality of bitplanes (51, 52, 53); characterized by: forming a set of binary color codes according to colors of pixels in the color image, wherein the binary color codes are of variable length; and generating the plurality of bitplanes (51, 52, 53) to represent respective bit positions of the variable length binary color codes applied to a color image (1) (Hoogendijk [0002], [0007], [0062], claim 1,fig. 7).
Therefore, taking the teachings of Thomas and Hoogendijk as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrange the binary strings into a two dimensional array and perform compression on the data bit arrange in a two-dimensional array, in order to efficiently perform compression on the data to limit the amount of information needed to represent the compressed data (Hoogendijk [0002]).
The combination fails to explicitly teach wherein converting the binary string data into pseudo image data by dividing the binary string data into a sequence of segments each having a predefined number of bits and storing the sequence of segments in a two-dimensional array of pixels, with each pixel corresponding to a segment from the sequence of segments and having a color value based on the predefined number of bits of the corresponding segment.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the cited references above. Therefore claims 1-18 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        May 11, 20221